DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “providing a visual indication to the user of the point of interest outside of the user’s view by causing at least a portion of the image within the user’s view to be repositioned so as to have an orientation, different than the first orientation, that provides the visual indication of the point of interest outside of the user’s view; and after repositioning at least the portion of the image, causing at least the portion of the image to return to the first orientation,” which are not disclosed by prior art of record.
Closest prior art, Matias (US 2017/0237976 A1 – hereinafter Matias), teaches during display of an image in a first orientation, identifying a point of interest outside of a user’s view of a portion of the image; providing a visual indication to the user of the point of interest outside of the user’s view, the visual indication, e.g. an arrow, is superimposed onto the image to indicate the point of interest outside of the user’s view and direction to which the user is suggested to move the display device in order to have the point of interest within the field of view. Thus, in Matias, the image, or any portion of it, is not repositioned to have a different orientation and after repositioned, it is not returned to the first orientation. Matias also teaches other ways of notifying the user of causing at least a portion of the image within the user’s view to be repositioned so as to have an orientation, different than the first orientation and after repositioning at least the portion of the image, causing at least the portion of the image to return to the first orientation. 
Claims 9 and 17 are allowable over prior art of record for the same reason discussed in claim 1 above.
Other claims are allowable at least by virtue of dependency on corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484